NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAMON PEREZ PACHECO,                            No.    20-73133

                Petitioner,                     Agency No. A092-201-687

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Ramon Perez Pacheco, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

and reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law, including claims of due process violations in immigration



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings. Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for abuse of discretion the denial of a motion to reopen or reconsider. Mohammed

v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

       Perez Pacheco’s contention that the lack of time, date, and place in his

Notice to Appear deprived the immigration court of jurisdiction is foreclosed by

this court’s decision in Aguilar Fermin v. Barr, 958 F.3d 887, 895 (9th Cir. 2020)

(“the lack of time, date, and place in the NTA sent to [petitioner] did not deprive

the immigration court of jurisdiction over her case”). His related contention that

his right to due process was violated by finding him removable without jurisdiction

fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process claim).

       The BIA did not abuse its discretion in denying the motion to reopen

removal proceedings to pursue claims for asylum, withholding of removal, and

relief under the Convention Against Torture, where Perez Pacheco’s evidence of

phone threats was not previously unavailable and did not establish prima facie

eligibility for relief. See 8 C.F.R. § 1003.2(c)(1); see also Bhasin v. Gonzales, 423

F.3d 977, 984 (9th Cir. 2005) (new evidence in support of a motion to reopen must

have been unavailable at the time of the hearing and must establish prima facie

eligibility for the relief sought).

       The BIA also did not abuse its discretion in denying Perez Pacheco’s motion


                                          2                                   20-73133
to reopen removal proceedings to reassess his eligibility for cancellation of

removal, where the non-cumulative evidence of exceptional and extremely unusual

hardship to his U.S. citizen children was insufficient to establish prima facie

eligibility for relief. See Garcia v. Holder, 621 F.3d 906, 912 (9th Cir. 2010)

(providing that a motion to reopen will not be granted absent a showing of prima

facie eligibility for relief based on demonstrating a reasonable likelihood that the

statutory requirements for relief have been satisfied); see also Fernandez v.

Gonzales, 439 F.3d 592, 603 (9th Cir. 2006) (court has jurisdiction to review the

agency’s decision where “the evidence submitted addresses a hardship ground so

distinct from that considered previously as to make the motion to reopen a request

for new relief”).

      Perez Pacheco does not raise, and therefore waives, any challenge to the

BIA’s determination that his motion to reconsider was untimely and did not

identify an error of fact or law. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-80 (9th Cir. 2013) (issues not specifically raised and argued in an opening

brief are waived).

      We do not consider the materials Perez Pacheco references in his opening

brief that are not part of the administrative record. See Fisher v. INS, 79 F.3d 955,

963 (9th Cir. 1996) (en banc) (court’s review is limited to the administrative

record).


                                          3                                       20-73133
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       4                                    20-73133